The record in this case is practically identical with the record in cause No. 22154, Southern Surety Co. v. Gilkey-Duff Hardware Co., 166 Okla. 84, 26 P.2d 144, this day decided. The conclusions of law and of fact, as well as the judgment rendered, are the same. The same questions are presented in the briefs. The causes have been considered together in this court. The opinion of the court in cause No. 22154 is adopted in this case, and the judgment of the trial court affirmed.
RILEY, C. J., CULLISON, V. C. J., and SWINDALL, ANDREWS, McNEILL, OSBORN, BAYLESS, and WELCH, JJ., concur.